





EXHIBIT 10.4


FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT


THIS FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (the “Amendment”) is entered
into as of the 29th day of June, 2016 by and between CLP SNOWSHOE, LP, a
Delaware limited partnership, CLP MAMMOTH, LP, a Delaware limited partnership,
CLP COPPER, LP, a Delaware limited partnership, CLP STRATTON, LP, a Delaware
limited partnership, and CLP SANDESTIN, LP, a Delaware limited partnership
(collectively “Sellers”) and IMPERIUM BLUE SKI VILLAGES, LLC, a Georgia limited
liability company ( “Purchaser”).


RECITALS


WHEREAS Sellers and Purchaser entered into an Asset Purchase Agreement dated May
31, 2016 (the “Agreement”) whereby Sellers agreed to sell to Purchaser and
Purchaser agreed to acquire from Sellers certain real property more fully
described therein; and


WHEREAS Sellers and Purchaser wish to amend certain terms of the Agreement as
set forth below.


NOW THEREFORE in consideration of the mutual covenants and conditions contained
herein, the payment to Sellers and Purchaser of Ten and 00/100 Dollars ($10.00),
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Sellers and Purchaser agree as follows:


1.    All capitalized terms not otherwise defined herein shall have the meaning
ascribed to such term in the Agreement.


2.    Sellers and Purchaser agree that the definition of “Due Diligence Period”
in Section 1.1 of the Agreement is amended by deleting the words “on the
forty-fifth (45th) day following the Effective Date” and replacing such words
with “on July 22, 2016”.


3. Sellers and Purchaser agree that Section 3.1 of the Agreement is hereby
deleted in its entirety and replaced with the following:
“3.1 Purchase Price. The purchase price for the Assets is SEVENTY-NINE MILLION
TWELVE THOUSAND AND 00/100 DOLLARS ($79,012,000.00), as adjusted at Closing for
the Prorations as expressly provided in this Agreement.”


4.    Sellers and Purchaser agree that the following shall be added to the
Agreement as Section 4.7:
“4.7 Automatic Termination. Notwithstanding anything herein contained, the
Parties acknowledge and agree that any termination of the Companion Contracts
shall cause this Agreement to be terminated automatically.  If such termination
of the Companion Contracts is as a result of a “Sellers’ Default” (as defined in
the Companion Contracts), the automatic termination of this Agreement shall
constitute a Sellers’ Default under this Agreement and the Purchaser shall be
entitled to all rights and remedies set forth in Section 10.1.  If such
termination of the Companion Contracts is as a result of a “Purchaser’s Default”
(as defined in the Companion Contracts), the automatic termination of this
Agreement shall constitute a Purchaser’s Default under this Agreement and the
Sellers shall be entitled to all rights and remedies set forth in Section 10.2.”









--------------------------------------------------------------------------------







5.    Sellers and Purchaser agree that the following shall be deleted from the
third and fourth lines of Section 5.1.3 of the Agreement:
“or assumed”


6.    Sellers and Purchaser agree that the following shall be added to the
Agreement as Section 5.1.22:
“5.1.22 Employees. There are no employees employed by the Sellers or CLP Canada
Lessee Corp.”


7.    Sellers and Purchaser agree that the following shall be added to the
Agreement as Section 7.1.8:
“7.1.8 Closing of Companion Contracts. The transactions described in the
Companion Contracts shall have closed.”


8.    Sellers and Purchaser agree that the fourth (4th) sentence of Section 12.2
of the Agreement is deleted in its entirety and replaced with the following:
“Sellers shall not be liable to the Purchaser’s Indemnitees for any
Indemnification Loss incurred by them hereunder until the aggregate amount of
all such Indemnification Loss plus any “Indemnification Loss” (as defined in the
Companion Contracts), exceeds FIFTY THOUSAND AND/NO DOLLARS ($50,000.00) (the
“Seller’s Deductible”), in which event Sellers shall be liable for all
Indemnification Loss exceeding the Seller’s Deductible; provided, however, that
the maximum aggregate amount of Indemnification Loss incurred by the Purchaser’s
Indemnitees for which Sellers shall be liable shall be the Seller’s
Indemnification Cap.”


9.     Board Consent. The Sellers acknowledge and agree that they obtained the
Board Consent by the Board Deadline and hereby waive the condition in their
favor in Section 6.8 of the Agreement.
10.    Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Amendment.
11.    Signatures. This Amendment may be executed by any parties hereto by
facsimile signature or “PDF” signatures emailed, and any such signature shall be
deemed an original signature and Escrow Agent is hereby authorized and
instructed to rely thereon.
12.    Effect of Amendment. In the event of any inconsistencies between this
Amendment and the Agreement, the terms of this Amendment shall govern. Except as
provided for herein, all other terms and conditions of the Agreement shall
remain unchanged, time remains of the essence and the parties hereto reaffirm
the terms and conditions of such Agreement. The Amendment may only be varied by
a document, in writing, of even or subsequent date hereof, executed by the
parties hereto.







--------------------------------------------------------------------------------









IN WITNESSTH WHEREOF, Sellers and Purchaser have set their hand and seal to this
instrument the date and year first above written.


SELLERS:
CLP COPPER, LP, a Delaware limited partnership


By: CLP COPPER GP, LLC, a Delaware limited liability company, its sole general
partner




By:   Tammy Tipton            
Name: Tammy Tipton         
Title: Senior Vice President         
CLP MAMMOTH, LP, a Delaware limited partnership


By: CLP MAMMOTH GP, LLC, a Delaware limited liability company, its sole general
partner




By:   Tammy Tipton            
Name: Tammy Tipton         
Title: Senior Vice President         


CLP SNOWSHOE, LP, a Delaware limited partnership


By: CLP SNOWSHOE GP, LLC, a Delaware limited liability company, its sole general
partner




By:   Tammy Tipton            
Name: Tammy Tipton         
Title: Senior Vice President         


CLP STRATTON, LP, a Delaware limited partnership


By: CLP STRATTON GP, LLC, a Delaware limited liability company, its sole general
partner




By:   Tammy Tipton            
Name: Tammy Tipton         
Title: Senior Vice President         


CLP SANDESTIN, LP, a Delaware limited partnership


By: CLP SANDESTIN GP, LLC, a Delaware limited liability company, its sole
general partner




By:   Tammy Tipton            
Name: Tammy Tipton         
Title: Senior Vice President         
     


 
 
PURCHASER:


IMPERIUM BLUE SKI VILLAGES, LLC, a Georgia limited liability company




By: Kyle A. Mowitz   
Name: Kyle A. Mowitz   
Title: Authorized Signer of Manager   






